Citation Nr: 1742760	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot heel spur prior to July 9, 2010, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial compensable rating for left foot heel spur prior to July 9, 2010, and in excess of 10 percent thereafter.  

3.  Entitlement to an initial rating in excess of 30 percent prior to October 18, 2011 for status/post total right knee replacement.  

4.  Entitlement to an initial rating in excess of 30 percent prior to October 18, 2011 for status/post total left knee replacement.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114 (s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to November 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

On his April 2016 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard in Washington, D. C.  In an August 2016 written statement, he withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

Regarding the right knee disability, an August 2011 rating decision granted a temporary 100 percent rating from August 10, 2007, to September 30, 2007.  Beginning October 1, 2008, the Veteran was assigned a 30 percent rating.  In a February 2013 rating decision, the RO granted a 60 percent rating for the right knee disability effective October 18, 2011.  

As for the left knee, the August 2011 rating decision granted a temporary 100 percent rating from June 2, 2006.  Beginning August 1, 2007, the Veteran was assigned a 30 percent rating.  In February 2013, the RO granted a 60 percent rating for the left knee disability effective October 18, 2011.  Thereafter, in May 2013, the Veteran filed a notice of disagreement (NOD) and specifically indicated that he sought entitlement to an initial rating in excess of 30 percent "prior to October 18, 2011" for status/post total bilateral knee replacements.  In an April 2014 statement, he indicated that he was seeking an "earlier effective date for S/P bilateral total knees replacement."  

In sum, the Veteran seeks a higher rating in excess of 30 percent for his right and left knee disabilities for the rating period prior to October 18, 2011.  Moreover, he has not disagreed with the 60 percent rating assigned effective October 18, 2011.  As such, for the sake of clarity, these matters are considered claims for increased ratings.  The Veteran is not prejudiced by this characterization since both the increased rating and the earlier effective date claims are effectively for the same benefit - a higher rating than the one currently in effect prior to October 18, 2011, for the right and left knee disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of right and left heel spurs, TDIU, and SMC are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the rating period on appeal, the knee disabilities were manifested by subjective complaints of pain, stiffness, decreased motion, difficulty standing for more than 15-30 minutes, and use of a walker; objective findings included flexion was limited to 60 degrees bilaterally, and extension was to 0 degrees.  There was objective evidence of pain, to include on repetitive use testing, but no additional limitation of motion.  There was no ankylosis of either knee.  



CONCLUSIONS OF LAW

1.  For the rating period from October 1, 2008, to October 17, 2011, the criteria for a 60 percent rating for the right knee disability, status/post total knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5055 (2016).

2.  For the rating period from August 1, 2007, to October 17, 2011, the criteria for a 60 percent rating for the left knee disability, status/post total knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), DC 5055 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As noted above, the Veteran is in receipt of a 30 percent rating for his right knee disability from October 1, 2008, to October 17, 2011.  His left knee has been assigned a 30 percent rating from August 1, 2007, to October 17, 2011.  He has not disagreed with the 60 percent rating assigned effective October 18, 2011, for both knees.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2. As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral total knee replacements have been appropriately rated under DC 5055.  Under DC 5055, following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula). 

Upon review of the evidence of record, lay and medical, the evidence is in equipoise as to whether the right and left knee disabilities more nearly approximate a 60 percent rating for the rating periods on appeal (i. e., from October 1, 2008, to October 17, 2001, for the right knee, and from August 1, 2007, to October 17, 2001, for the left knee).

The pertinent evidence of record during these periods includes a June 2010 VA knee examination.  During the evaluation, the Veteran reported symptoms of pain, stiffness, and decreased speed of motion in both knees.   It was noted that the Veteran was unable to stand for more than 15-30 minutes.  He also indicated that he was unable to walk more than a few yards and always used the assistance of a walker.  Upon range of motion testing, flexion was limited to 60 degrees bilaterally, and extension was to 0 degrees.  There was objective evidence of pain, to include on repetitive use testing, but no additional limitation of motion.  There was no ankylosis of either knee.  

VA treatment records include a June 2012 clinic note where it was noted that the Veteran could not exercise for the last 2 years due to leg weakness.  The evidence also includes a June 2012 VA knee examination.  Although the June 2012 VA examination was conducted after the rating periods on appeal, it is relevant to show that the symptoms associated with bilateral knee disabilities have remained relatively consistent following a bilateral total knee replacements.  

During the June 2012 evaluation, the Veteran reported that he had swelling in both knee.  He also reported his knees giving out and that he often fell.  Upon range of motion testing, flexion was limited to 90 degrees in the right knee and 100 degrees in the left knee.  Extension was to 0 degrees bilaterally.  There was no additional loss of motion on repetitive use testing.  He had tenderness to palpation on both knees.  

The examiner specifically indicated that the Veteran had "chronic residuals consisting of severe painful motion or weakness" in both knees.  Scars were not noted to be painful or unstable and did not total an area greater than 39 square cm.  Assistive devices were noted to include a walker due to knee pain.  The examiner also indicated that the Veteran was unable to work due to not being able to stand for long periods of time and difficulty getting up after prolonged sitting.  

Based on this evidence, the right and left knee disabilities more nearly approximate the next higher 60 percent rating under DC 5055.  In this regard, the Veteran's knee symptoms have been manifested by an inability to stand for more than 15-30 minutes.  The examinations discussed above also show that he was unable to walk more than a few yards and used the assistance of a walker.  There was also tenderness to palpation of the shins and knees during both examinations.  

Further, there was some indication that the Veteran was at a risk of falling (both prior to and after his knee surgeries).  For example, following his left knee surgery in June 2006, a VA treatment record indicated that he had potential for falls.  At that time, he also reported falling down due to his right knee.  During the June 2012 VA examination, he reported that his knees gave out and that he often fell.  During the June 2012 VA examination, which the Board finds to be consistent with the Veteran's symptoms throughout the rating periods on appeal, the examiner specifically noted that the Veteran had "chronic residuals consisting of severe painful motion or weakness" in both knees.  

As such, and resolving reasonable doubt in the Veteran's favor, the evidence shows that the Veteran experiences severe painful motion or weakness in the right and left knee, and a 60 percent rating under DC 5055 is warranted for the rating periods on appeal (i. e., from October 1, 2008, to October 17, 2001, for the right knee, and from August 1, 2007, to October 17, 2001, for the left knee).

Next, a 100 percent rating under DC 5055 for the periods on appeal is not applicable, as it has been more than one year following implantation of the prosthesis.  In light of this decision, the Veteran now is in receipt of the highest allowable schedular rating for his right and left knee; as such, a rating in excess of 60 percent is not warranted pursuant to DC 5055.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  He has stated that he uses a walker.  He also reported that he was unable to walk more than a short distance and could not stand for more than 15-30 minutes; however, the reports of increased symptoms during flare-ups are adequately considered in his currently-assigned 60 percent evaluation for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The Veteran is in receipt of the highest rating under DC 5055. 

Additionally, the consideration of separate ratings based on limitation of motion or instability has been considered.  Limitation of motion and painful motion are distinct, albeit related, concepts.  In this case, the right and left knee disabilities do not warrant separate ratings for limitation of motion under DCs 5260 or 5261.  In this regard, limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  The right and left knee flexion was, at worst, to 60 degrees.  As such, a separate rating under DC 5260 is not warranted.

Limitation of extension of a leg warrants a noncompensable rating if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  In this case, the right and left knee extension was normal (0 percent) in both examinations.  Therefore, separate ratings under DC 5261 is not warranted.

The Board has also considered whether a separate rating for instability of the knees is warranted.  Under DC 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe. As noted above, the Veteran has complained of the knee buckling and giving way.  However, the June 2010 and June 2012 examiners found that he did not have instability in either knee.  

During the June 2012 VA examination, specific clinical testing was conducted and reflected no anterior, posterior, or medial-lateral instability of either knee joint.  The specific clinical testing performed at the examinations that reflected no instability to be of greater probative value than his general assertions of knee instability.

The Board notes that "giving way" may be a different symptom than instability and more closely resembles weakness in the knee rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  See also 38 C.F.R. § 4.14.  

The criteria of DC 5055 contemplate severe painful motion or weakness for the 60 percent rating.  To rate the symptoms of knee weakness and giving way as symptoms of both chronic residuals consisting of severe painful motion or weakness and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  As such, the Board finds that a separate rating for instability under DC 5257 is not warranted for any part of the appeal period.  38 C.F.R. § 4.71a.

Further, a separate rating under DC 5258 (dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint) and DC 5259 (removal of semilunar cartilage) are not applicable to this case.  Because the symptoms associated with the removal of the Veteran's semilunar cartilage (joint pain) are already contemplated by the 60 percent rating assigned pursuant to DC 5055, the assignment of a separate ratings under DCs 5259, 5258 would violate the prohibition against pyramiding, and is therefore not warranted.

There is also no evidence tending to show that the Veteran's service-connected knee disabilities are characterized by nonunion of the tibia and fibula; as such, a separate rating under DC 5262 (impairment of the tibia and fibula) is not warranted.  Further, as there is no evidence that the right or left knee disability is productive of ankylosis or complete immobility of the knee joint, a separate rating under DC 5256 (ankylosis of the knee) is not warranted.

Moreover, the Board has considered the Veteran's statements in connection with his claim for an increased rating for the right and left knee disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his right and left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the knee disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. As such, the VA examination reports are more probative than his subjective complaints of increased symptomatology.  

Further, separate compensable ratings for the knee scars under DCs 7801-7805 are not warranted for the entire increased rating period.  The VA examination reports reflects that the Veteran has scars on his knees due to knee replacements; however, they have not been found to be painful or unstable and did not cover an area of at least 144 square inches.  Further, limitation of motion due scarring is already contemplated by the assigned 60 percent rating for right knee disability under DC 5055.  As such, a separate compensable rating for knee scars is not warranted. 

In sum, for the rating periods on appeal (i.e., from October 1, 2008, to October 17, 2001, for the right knee, and from August 1, 2007, to October 17, 2001, for the left knee), 60 percent ratings, but no higher, are warranted.

Finally, the Veteran has not raised any other issues nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Further, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

For the rating period from October 1, 2008, to October 17, 2011, a 60 percent rating for the right knee disability, status/post total knee replacement, is granted, subject to the law and regulations governing the payment of monetary benefits.

For the rating period from August 1, 2007, to October 17, 2011, a 60 percent rating for the left knee disability, status/post total knee replacement, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Bilateral Heel Spurs. In an August 2011 rating decision, the RO granted service connection for right and left heel spurs and assigned noncompensable ratings prior to July 9, 2010, and 10 percent ratings thereafter.  In his April 2016 substantive appeal (VA Form 9), the Veteran indicated that his right and left foot disabilities had worsened.  The Board notes that the most recent foot examination is dated in June 2012, more than 5 years ago.  As such, a new examination is warranted in order to determine the current severity of the bilateral foot disability.

TDIU and SMC. A claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, VA has a duty to maximize benefits which requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C. A § 1114.  

The Veteran maintained that he last worked in April 2004 due to both his knee and foot disabilities.  The issues for a TDIU and SMC are intertwined with the claims being remanded herein; accordingly, they must also be remanded.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination in order to assist in determining the current level of severity of the right and left heel spur disability. 

2.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


